Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
              
           DETAILED ACTION

1.	This action is responsive to:  an original application filed on 31 July 2019.	
2.	Claims 1-18 are currently pending and claims 1 and 11 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 30 July 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

     Priority

4.	Priority claimed from its provisional application no.62/801,044, filed on 4 February 2019.
   Drawings

5.	The drawings filed on 31 July 2019 are accepted by the examiner. 

                                                  Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-18 are rejected 35 U.S.C §102 (a)(1) as being anticipated by Applicant admitted Prior Art, Mead et al. (US Publication No. 20170318008), hereinafter Mead.  

In regard to claim 1: 
a trust and integrity module configured to verify AI application/solution model data and parameters and related state machine parameters before and during running (training or performing inference) an AI solution model (Mead, ¶39, 28) and (¶95-96), wherein State machine is inherent. 
an identity and trust module to establish identity and trust between an entity and the AI application/solution model configured to ensure that the rightful stake holder is running the AI application/solution model (Mead, ¶73-74).
a built-in module incorporated into the AI architecture configured to provide trust and security to run the AI applications/solution models (Mead, ¶29, 23).
and at least one real-time attack detection and prevention module built into an AI architecture lane (Mead, ¶23, 53).

In regard to claim 2: 

In regard to claim 3: 
wherein the state machine engine engages a security processing logic unit (S-PLU) hashing instance and then hashes the model by chunks or hashes of the entire AI solution model (Mead, ¶95-96, 27).
In regard to claim 4: 
wherein the state machine engine verifies the generated hashes with hashes provided by a user and determines that the integrity of the model is not compromised based on a match between both hashes (Mead, ¶104-105).
In regard to claim 5: 
wherein the state machine comprises a security component within a compute block of the AI architecture in conjunction with the S-PLU configured to enforce security (Mead, ¶75).
In regard to claim 6: 
wherein the security component of the state machine belonging to the compute block/engine is configured to: retrieve security parameters taken such as a decryption key or digest value; compose the S-PLU to process hashing; execute by invoking an S-PLU hash instance with digest value and necessary model data and ascertain the integrity of the AI solution model if the result matches; and invoke a decryption with the decryption key, if the AI solution model encryption is enabled (Mead, ¶88).
In regard to claim 7: 
further comprising: an isolation module configured to provide secure isolation between lanes of a virtual AI architecture multilane and to prevent leakage and theft (Mead, ¶8).
In regard to claim 8: 

In regard to claim 9: 
further comprising: an interconnection mechanism configured to communicatively connect to one or more other AI solution models in a coordinated and secure fashion (Mead, ¶51).
In regard to claim 10: 
wherein the interconnection mechanism comprises block chain technology (Mead, claim 42).
In regard to claim 11: 
ascertain identity of a member belonging to a trusted AI network model membership through credentials (Mead, ¶31).
verify that the model belongs to the trusted AI solution model network (Mead, ¶34). 
allow storage and retrieval of AI solution models to/from the AI solution model network in a distributed fashion (Mead, ¶47).
provide provision to monitor and detect bad member for accountability having trusted arbitration authority (Mead, ¶21).
and acquire credentials from a trusted network and enforce AI applications/ solutions with a hardware security enabled state machine in conjunction with a security processing logic unit (S-PLU) in cloud and edge environments while running a model for a given user member (Mead, ¶53-54).
In regard to claim 12: 
comprising: a trust and integrity module configured to verify that the model belongs to the trusted AI solution model network (Mead, ¶28, 39). 
an identity and trust module to establish identity and trust between an entity and the AI application/solution model configured to ensure that the rightful stake holder is running the AI application/solution model (Mead, ¶73-74).

and at least one real-time attack detection and prevention module built into an AI architecture lane (Mead, ¶23, 53).
In regard to claim 13: 
wherein the trust and integrity module, the identity and trust module, built-in module incorporated into the AI architecture, and the at least one real-time attack detection and prevention module are each embedded in hardware and configured to operate without a software operating system (Mead, ¶95-96).
In regard to claim 14: 
wherein the trust and integrity module is embedded in a hardware based state machine engine (Mead, ¶27).
In regard to claim 15: 
wherein the state machine engine engages a security processing logic unit (S-PLU) hashing instance and then hashes the model by chunks or hashes of the entire AI solution model (Mead, ¶95-96, 27).
In regard to claim 16: 
wherein the state machine engine verifies the generated hashes with hashes provided by a user and determines that the integrity of the model is not compromised based on a match between both hashes (Mead, ¶104-105).
In regard to claim 17: 
wherein the state machine comprises a security component within a compute block of the AI architecture in conjunction with the S-PLU configured to enforce security (Mead, ¶95-96).
In regard to claim 18: 
wherein the security component of the state machine belonging to the compute block/engine is configured to: retrieve security parameters taken such as a decryption 

   Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.
/Monjur Rahim/
Patent Examiner

Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890